Citation Nr: 0919845	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a cerebrovascular accident with left 
hemiparesis and encephalomacia.

2.  Entitlement to service connection for cerebrovascular 
disease, to include a cerebrovascular accident with 
encephalomacia and left hemiparesis due to a left aneurysm.

3.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and April 2006 rating 
decisions of the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the December 2005 
rating decision, RO granted service connection for PTSD, 
evaluated as 30 percent disabling, effective February 2, 
2005.  In the April 2006 rating decision, the RO reopened the 
previously denied claim for service connection for a 
cerebrovascular accident with left hemiparesis and 
encephalomacia, based on new and material evidence, and 
denied that claim on the merits.  The Veteran perfected a 
timely appeal of each decision to the Board.

The Board, in the first instance, must rule on the matter of 
reopening the previously denied claim for service connection 
for a cerebrovascular accident with left hemiparesis and 
encephalomacia.  The Board has a jurisdictional 
responsibility to consider whether it was proper for such 
claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996).  Hence, the issue is rephrased to consider the 
Veteran's claim as an attempt to reopen a finally decided 
claim, which requires the submission of new and material 
evidence as prescribed by 38 U.S.C.A. § 5108 (West 2002).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a February 1952 decision, the RO denied the Veteran's 
claim seeking entitlement to service connection for a 
cerebrovascular accident with left hemiparesis and 
encephalomacia.  He was properly notified and did not file 
an appeal, and that decision became final.

2.  The evidence received since the February 1952 decision is 
new and, when considered with the previous evidence of 
record, it relates to an unestablished fact and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a cerebrovascular 
accident with left hemiparesis and encephalomacia.

3.  The Veteran was engaged in combat with the enemy during 
service.

4.  The record shows, in fact, that the Veteran sustained a 
cerebrovascular accident in 1951, with an onset of symptoms 
beginning no less than three years after he left service.

5.  The record shows that a cerebrovascular disease, to 
include a cerebrovascular accident with encephalomacia and 
left hemiparesis due to a left aneurysm, was not manifested 
during service or for years thereafter.


CONCLUSION OF LAW

A cerebrovascular disease, to include cerebrovascular 
accident with encephalomacia and left hemiparesis due to a 
left aneurysm, was not incurred or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

The VCAA requires, in the context of a request to reopen, the 
Secretary to look at the bases for the denial of the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection, which 
were found to be insufficient in the previous denial.  The 
Veteran must also be notified of what constitutes "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, any 
deficiency regarding compliance with such notice is deemed 
harmless in this case, because the Veteran's claim for 
service connection for a cerebrovascular accident with left 
hemi paresis and encephalomacia has been reopened herein 
below.

With respect to the merits of this claim, VA satisfied the 
notice requirements of the VCAA by means of a December 2005 
letter.  This letter informed the Veteran of the types of 
evidence not of record needed to substantiate his claims and 
also informed him of the division of responsibility between 
the Veteran and VA for obtaining the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
a March 2006 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment and personnel 
records, VA treatment records, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

New and Material Evidence

Generally, a claim, which has been denied in an unappealed RO 
decision or Board decision, may not thereafter be reopened 
and allowed.  38 U.S.C.A. § 7104(b),  7105 (c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

For purposes of this appeal, "new" evidence is defined as 
evidence not previously submitted to agency decision makers; 
and "material" evidence is defined as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an established fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (effective from August 29, 2001).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The pertinent evidence of record at the time of the February 
1952 RO decision included the Veteran's service treatment 
records, and post service VA clinical records.  The service 
treatment records, including the separation examination 
report, contained no complaint, finding or diagnosis of a 
cerebrovascular or neurologic disorder.  The VA clinical 
records show that the Veteran was hospitalized in October 
1951 with left hemiparesis of 32 hours in duration, 
indicating an onset of two years prior to admission.  Upon 
discharge in January 1952, the diagnosis was of a cerebral 
vascular accident with resulting encephalomalacia.

The claim was denied by the RO in February 1952 in that there 
were no records of any treatment for such an ailment during 
service and thus was not incurred in or aggravated by 
service.

The evidence of file since the February 1952 decision 
consists of VA clinical records dated in 1958, which referred 
by history to a 1951 left cerebral vascular accident and 
indicate the etiology was probable thrombosis with 
encephaloangalasia of the right basal ganglion, thalamus and 
hypothalamus and left hemiparesis.  Additional VA outpatient 
records dated from October 2001 to March 2005 also referred 
by history that the Veteran had a blood clot (aneurysm) in 
his 20's with residual left hemiparesis.  The impression 
included mild to moderate left hemiparesis residual from 
aneurysm.  As such, these VA records merely repeat the 
already available medical history that was documented at time 
of the Veteran's 1951 hospitalization.  Thus, standing alone, 
this evidence is not new, because it is redundant and 
duplicative of the medical evidence considered by the RO in 
February 1952.

The Veteran's service personnel records were associated with 
claims file.  That information confirms that the Veteran 
served aboard the U.S.S. LST 627, which participated in the 
invasion of Luzon, Philippine Islands, at Linguayen Gulf, in 
January 1945 entering in the area at Surgao Strait and 
remaining until February 1945; and which participated in the 
invasion of Okinawa Gunto in April 1945, with the vessel 
being attacked by an enemy plane that was shot down.  

In a February 2005 statement from the Veteran, he stated that 
he had sustained head injuries on three occasions during 
service, noting that : (1) he had been severely clubbed in 
the head by military police who were called to address a 
disturbance during his shore leave in Shanghai; (2) while 
climbing, he was blown off a ladder landing on his head on 
the deck below during his service aboard ship during the 
battle of Okinawa; and (3) while performing his duties along 
the gangway, a cruiser fired a salvo from the opposite side 
of the ship, causing a concussion that knocked him 
unconscious off the gangway and into the water.  From these 
alleged head injuries, the Veteran maintains that he suffered 
an aneurysm at age 19 that led to his stroke with left side 
paralysis.

In the aggregate, the Board finds that the aforementioned 
evidence is new and material, in that it indicates an in-
service injury.  At the time of the February 1952 decision, 
the Veteran had not submitted any evidence, lay or otherwise, 
describing any injury sustained during service.  Subsequent 
to the 1952 decision, he provided statements regarding 
instances where he had suffered head injuries during service 
and also has evidence indicating that he was engaged in 
combat at the time two of the injuries could have occurred.  
A fact that will aid the Veteran in establishing his claim.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008).  As such, this new evidence materially alters the 
previous evidentiary picture and, indeed, establishes a 
necessary fact and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. §§ 3.156, 3.303 
(2008).  It is thus new and material evidence within the 
meaning of applicable law and regulations.  New and material 
evidence having been received, the claim for service 
connection for a cerebrovascular disease, to include a 
cerebovascular accident with encephalomacia and left 
hemiparesis due to a left aneurysm, is reopened.

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In order to establish a service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or , in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. at 
253.

In the alternative, service connection may be established by 
a continuity of symptomatology [note: not necessarily 
continuity of treatment] between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 
27 (1993).  A lay person is competent to testify in regard to 
the onset and continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

With respect to Hickson element (1), VA medical records show 
a diagnosis of a cerebrovascular accident with encephalomacia 
and left hemiparesis due to a left aneurysm.  Therefore, 
Hickson element (1) has been satisfied.

The second Hickson requirement is evidence of an in-service 
incurrence or aggravation of a disease or injury.  If an 
injury or disease is alleged to have been incurred in or 
aggravated by combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence or other evidence, if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even if there is no official 
record of the incident.  38 U.S.C.A. § 3.304(d).  
"Satisfactory lay or other evidence" under 38 U.S.C.A. § 
1154(b) means "credible evidence."  Collette v. Brown, 82 
F.3d 389, 393 (Fed. Cir. 1996).  This section considerably 
lightens the burden of a combat veteran who seeks benefits 
for disease or injury which he alleges were incurred in 
combat service.  Id.

Based on a review of the record, the Board notes that the 
Veteran's service personnel records contain confirming 
evidence that the Veteran served aboard the U.S.S. LST 627 at 
time it participated in the invasion of Luzon, Philippine 
Islands, at Linguayen Gulf, in January 1945 entering in the 
area at Surgao Strait and remaining until February 1945; and 
at the time it participated in the invasion of Okinawa Gunto 
in April 1945, with the vessel being attacked by an enemy 
plane that was shot down.  As such, the Board accepts this 
evidence as proof of the Veteran's combat status.  
Consequently, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are for application in this 
case.

Here, the Veteran asserts that he suffered a cerebrovascular 
accident with left hemiparesis due to a left cerebral 
aneurysm and encephalomacia as a result of service.  
Specifically, the Veteran maintains that on at least two 
separate occasions he incurred head injuries during combat 
with the enemy, and as a result thereof he developed an 
aneurysm that led to a stroke which paralyzed his left side.  
The Board notes that the Veteran's service treatment records 
do not reflect that the Veteran incurred a head injury during 
combat.  However, the service personnel records verify the 
Veteran's presence in areas of documented combat from January 
1945 to April 1945, and the Veteran's statements relate that 
he incurred head injuries during combat situations at that 
same time.  Therefore, the Veteran's lay statements 
describing the two head injuries sustained during combat are 
sufficient evidence of an in-service injury, and Hickson 
element (2) is satisfied.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d)

The third and final Hickson requirement is a nexus between 
the Veteran's cerebrovascular disorder and his in-service 
head injuries.  While the Veteran's satisfactory, credible 
lay evidence may support a finding that he injured his head 
during combat, 38 U.S.C.A. §1154(b); Collette v. Brown, 
supra; and while the record may also indicate that he 
sustained a lacerated wound (which he purports to be a cut 
below the left eye) in service, a chronic cerebrovascular 
disorder is not shown to be the result thereof.  Although the 
Veteran received treatment for an infected lacerated wound in 
1945, no further complaints were recorded, and there is no 
evidence of any follow-up treatment.  The subsequently dated 
service treatment records do not contain any reference to 
residual signs or symptoms of a head injury.  It is of 
particular significance that upon the separation examination 
conducted in May 1946, the Veteran's face, head, neck, and 
extremities were clinically evaluated as normal, as were his 
cardiovascular and nervous systems, and that no residuals of 
a head injury, including a cerebrovascular or neurologic 
disorder, attributable to any incident of service was found 
on separation examination.

The Board observes that there is post-service evidence of 
record which clearly demonstrates that the initial onset of 
the Veteran's current disability was several years after 
service.  According to VA hospital records from October 1951, 
the Veteran was admitted for left hemiparesis lasting 32 
hours.  In a November 1951 Interim Summary, the VA doctor 
noted that the Veteran described a history of these symptoms 
beginning in 1949, three years after he left service.  In 
December 1951, the Veteran was diagnosed with "cerebral 
vascular accident, causing encephalmolacia in the region of 
the right internal capsule and basal ganglia."  The final 
diagnosis offered in the January 1952 VA hospital report was 
"cerebral vascular accident, probably on the thrombotic base 
with resultant encephalmolacia in the region of the right 
basal ganglia, thalamus, and hypothalamus, as well as the 
internal capsule, treated, improved."  As such, the earliest 
evidence of a cerebrovascular disorder, with residuals 
neurologic impairment, is contained the reports of VA 
hospitalization in October 1951, and no clinical data have 
been received showing symptomatology during the interim 
between service and the initial indication of a 
cerebrovascular problem after service.

On the contrary, the record supports a finding that any head 
injury suffered as a result of combat or any other incident 
was acute and resolved prior to the Veteran's separation from 
service.  As noted above, the record evidence does not show 
medical treatment for a cerebrovascular problem until October 
1951, five years after the Veteran left service.  According 
to the history he provided, the Veteran suffered a "sudden 
twisting of his left arm upwards and backwards with pain of 
high intensity" while at work in 1949, still three years 
after he left service, which left him unconscious.  The 
history provided at the time, when the Veteran was initially 
seeking treatment, did not make any mention of a combat-
related head injury.  In fact, the November 1951 Interim 
Summary specifically notes that there was no history of head 
trauma associated with the current condition.  By contrast, 
the history provided did include reference to a brawl the 
Veteran was involved in during service, in 1945 according to 
other records, which he purports left a cut under his left 
eye.  It is significant that when asked to provide a medical 
history and specifically asked about recent head trauma that 
the Veteran would mention a incident where he was struck in 
the face, but would neglect to mention any of the combat-
related incidents described above in which he fell hitting 
his head, particularly if the Veteran was still suffering 
from any symptoms associated with the injuries.  See Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997)(observing that, while 
the Federal Rules of Evidence do not apply to cases before 
the Board, the rationale behind the hearsay exception under 
Rule 803(4) for lay statements made to physicians while 
seeking treatment can be considered; these statements are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  
It is also compelling that the Veteran did not make mention 
of the combat-related head injuries in conjunction with his 
original claim for service connected and non-service 
connected disability pensions in 1952.  The first mention in 
the record of any residual symptoms from such head injuries 
is a VA treatment record from September 2004, more than fifty 
years after the Veteran's aneurysm and nearly sixty years 
after he left service.

While the Veteran has presented lay evidence indicating that 
his cerebrovascular problems developed in service, there is 
no medical evidence showing that he actually suffered from 
any sign or symptom of a cerebrovascular disability prior to 
1949, or that he currently has a cerebrovascular disorder as 
a result of any incident of service.  In fact, none of the 
medical evidence of record establishes that the Veteran 
complained of or was treated for any cerebrovascular symptoms 
or pathology while on active duty, or for years thereafter.  
Indeed, the separation examination conducted in 1946 
contained no such disability.  The Veteran's lay evidence as 
to medical causation is not competent evidence of a 
cerebrovascular disability existing since service, and 
therefore is of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988).  In contrast, the absence of medical 
evidence of the condition for years after service is highly 
probative evidence against the claim, as it tends to show no 
continuity of symptomatology of a cerebrovascular disorder 
since service.  For these reasons, the claim fails to satisfy 
the medical nexus requirement.

In reaching this decision, the Board notes that the record 
does not contain a VA medical opinion with respect to whether 
the Veteran's cerebrovascular disorder is related to his 
period of service.  However, the Board finds that such an 
opinion is not necessary to decide the instant claim.  
Although the record reflects a current diagnosis of a 
cerebrovascular disorder, it does not indicate that such a 
disease or any symptomatology of such a disease was incurred 
in service.  Instead, all of the evidence, including that 
pertinent to service, clearly refutes such a theory.  As 
such, a remand for a VA medical examination or nexus opinion 
is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


ORDER

New and material evidence having been received, the claim for 
service connection for a cerebrovascular disease, to include 
cerebrovascular accident with encephalomacia and left 
hemiparesis due to a left aneurysm, is reopened; and the 
appeal is allowed to this extent only.

Entitlement to service connection for a cerebrovascular 
disease, to include cerebrovascular accident with 
encephalomacia and left hemiparesis due to a left aneurysm, 
is denied.


REMAND

In a December 20055 rating decision, the Veteran was service 
connected for PTSD, evaluated as 30 percent disabling, 
effective February 2, 2005.

The most recent VA medical examination was performed in July 
2005.  As this was nearly four years ago, the Board believes 
another VA examination is warranted to determine the current 
level of disability.  See, e.g., Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA mental 
health examination to determine the 
current severity of his service 
connected PTSD.  His claims folder 
should be available to the examiner and 
reviewed in conjunction with the 
examinations.  The report should set 
forth all objective findings regarding 
PTSD, particularly the current severity 
of symptoms.

2.	Then readjudicate the issue of 
entitlement to an evaluation in excess 
of 30 percent for PTSD.  If the benefit 
sought is not granted, the appellant 
and his representative should be issued 
a supplemental statement of the case, 
and afforded the appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


